Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 03/19/2021. Claims 1-28 have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn, IV Publication No. US 2015/0371681 A1 (Coburn hereinafter) in view of Netto et al. Patent No. US 10,659,959 A1 (Netto hereinafter).

Regarding claim 1,
Coburn teaches a method for identifying existing groups, suitable for an electronic device, wherein the method comprising:
broadcasting a first request signal (Para 0071, 0097 – at step 552, the controller device may broadcast a request for group identification information to any playback devices in the media playback system) in response to determining that a group identification function of the electronic device has been started (Para 0019 - the controller device includes a processor and memory having stored thereon instructions executable by the processor to cause the controller device to start and perform functions associated to grouping devices in the media playback system – See Also Para 0071), wherein the first request signal is configured to trigger at least one first group device to […] determine a first group pattern, and the first group pattern corresponds to a first group which the at least one first group device belongs to (Para 0098 – at step 554 of method 550, in response to receiving the request for group identification information from the controller, the playback device determines a group identification associated with a group in a media playback system which the playback device belongs to; and Para 0098 - group identifications may include a numerical portion, wherein each group is represented by a particular different number).
detecting a first identification signal from the at least one first group device, wherein the first identification signal indicates the first group pattern of the first group (Para 0071, 0100 – the playback device may responsively send a transmission indicating a group identification of the device to the controller, so the controller may detect and determine the group identification which the playback device belongs to).
displaying a first group option corresponding to the first group, wherein the first group option indicates the first group pattern (Para 0080 – Fig. 6A displays a interface of the control device with received information from Device1 such as a group identification “Group1,” and a display name of “Living Room” for the zone group associated with the group identification Group1).
Coburn does not explicitly disclose
wherein the first request signal is configured to trigger at least one first group device to display a first group pattern. 
However, Netto teaches:
wherein the first request signal is configured to trigger at least one first group device to display a first group pattern (Claim 8 – in response to receiving the membership request, the mobile devices of the group display the secure broadcast messages using the first client software; and Col. 8, lines 30-35 - the dashboard 400 may display the secure broadcast groups 410 and the mobile devices associated with each group. The devices may be identified by their IMEI or other UDID 420). 
Coburn and Netto are analogous art because they are from a similar field of endeavor in the grouping devices techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Netto. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 8, the method of claim 1,
Coburn teaches
wherein the first identification signal further indicates a group name of the first group, and the first group option further comprises the group name of the first group (Para 0080 – Fig. 6A displays a interface of the control device with received information from Device1 such as a group identification “Group1,” and a display name of “Living Room” for the zone group associated with the group identification Group1).


Regarding claim 15,
Coburn teaches an electronic device, comprising a storage circuit and a processor, wherein: the storage circuit is configured to store a plurality of modules; the processor is coupled to the storage circuit, and configured to access the plurality of modules to perform:
broadcasting a first request signal (Para 0071, 0097 – at step 552, the controller device may broadcast a request for group identification information to any playback devices in the media playback system) in response to determining that a group identification function of the electronic device has been started (Para 0019 - the controller device includes a processor and memory having stored thereon instructions executable by the processor to cause the controller device to start and perform functions associated to grouping devices in the media playback system See Also Para 0071), wherein the first request signal is configured to trigger at least one first group device to […] determine a first group pattern, and the first group pattern corresponds to a first group which the at least one first group device belongs to (Para 0098 – at step 554 of method 550, in response to receiving the request for group identification information from the controller, the playback device determines a group identification associated with a group in a media playback system which the playback device belongs to; and Para 0098 - group identifications may include a numerical portion, wherein each group is represented by a particular different number).
detecting a first identification signal from the at least one first group device, wherein the first identification signal indicates the first group pattern of the first group (Para 0071, 0100 – the playback device may responsively send a transmission indicating a group identification of the device to the controller, so the controller may detect and determine the group identification which the playback device belongs to).
displaying a first group option corresponding to the first group, wherein the first group option indicates the first group pattern (Para 0080 – Fig. 6A displays a interface of the control device with received information from Device1 such as a group identification “Group1,” and a display name of “Living Room” for the zone group associated with the group identification Group1).
Coburn does not explicitly disclose
wherein the first request signal is configured to trigger at least one first group device to display a first group pattern. 
However, Netto teaches:
wherein the first request signal is configured to trigger at least one first group device to display a first group pattern (Claim 8 – in response to receiving the membership request, the mobile devices of the group display the secure broadcast messages using the first client software; and Col. 8, lines 30-35 - the dashboard 400 may display the secure broadcast groups 410 and the mobile devices associated with each group. The devices may be identified by their IMEI or other UDID 420). 
Coburn and Netto are analogous art because they are from a similar field of endeavor in the grouping devices techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Netto. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 22,
Claim 22 is analyzed and interpreted as an electronic device of claim 8.



Claims 2-3, 7, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Netto, and further in view of Pinheiro et al. Publication No. US 2020/0021451 A1 (Pinheiro hereinafter).

Regarding claim 2, the method of claim 1,
Coburn does not explicitly disclose
joining the first group in response to determining that the first group option corresponding to the first group has been selected, and stopping broadcasting the first request signal. 
However, Pinheiro teaches:
joining the first group in response to determining that the first group option corresponding to the first group has been selected and stopping broadcasting the first request signal (Para 0058 and Fig. 5 – At 507, the group names are displayed to the user of device 3 in the user interface. The user of device 3 chooses one of the groups to join the device 3 to selected group. When the device 3 has been joined to selected group, the device 3 may communicate with other devices of the group, so the operation monitor for discover messages is stopped) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Pinheiro. The motivation for doing so is to provide efficient and reliable group communications between members of a group of devices.


Regarding claim 3, the method of claim 2,
Coburn does not explicitly disclose
wherein the method further comprises broadcasting the first identification signal. 
However, Pinheiro teaches:
wherein the method further comprises broadcasting the first identification signal (Para 0029 – all of the devices in a group broadcast discovery messages. The discovery messages announce or advertise the existence of the group for other devices to discover. So, when device 3 becomes a member of the group, it will broadcast a discovery message which includes the group identification for other devices to discover). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Pinheiro. The motivation for doing so is to provide efficient and reliable group communications between members of a group of devices.

Regarding claim 7, the method of claim 1,
Coburn does not explicitly disclose
detecting a second identification signal from at least one second group device, wherein the at least one second group device belongs to a second group, and the second identification signal indicates a second group pattern corresponding to the second group.
displaying a second group option corresponding to the second group, wherein the second group option indicates the second group pattern.
However, Pinheiro teaches:
detecting a second identification signal from at least one second group device, wherein the at least one second group device belongs to a second group, and the second identification signal indicates a second group pattern corresponding to the second group (Para 0057 and Fig. 5 – While device 2 is monitoring, a discovery message 502 from the second group device 2 are also detected by the device 3, wherein the discovery message 502 includes group identification information of the second group which the device 2 belongs to).
displaying a second group option corresponding to the second group, wherein the second group option indicates the second group pattern (Para 0058 and Fig. 5 – At 507, the group identification information of the second group which the device 2 belongs to is displayed on the interface of the device 3, so the user of device 3 may determine whether to join to the second group).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Pinheiro. The motivation for doing so is to provide efficient and reliable group communications between members of a group of devices.

Regarding claim 16,
Claim 16 is analyzed and interpreted as an electronic device of claim 2.

Regarding claim 17,
Claim 17 is analyzed and interpreted as an electronic device of claim 3.

Regarding claim 21,
Claim 21 is analyzed and interpreted as an electronic device of claim 7.



Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Netto, and further in view of Kalu Publication No. US 2010/0262924 A1 (Kalu hereinafter).

Regarding claim 4, the method of claim 1,
While Coburn teaches the controller device may create a new group for one or more playback devices in the system, Coburn does not explicitly disclose
displaying a specific group option, wherein the specific group option does not correspond to any existing group, and the specific group option comprises a specific group pattern different from the first group pattern.
establishing a specific group in response to determining that the specific group option has been selected, and joining the specific group.
broadcasting a specific identification signal corresponding to the specific group, wherein the specific identification signal indicates the specific group pattern. 
However, Kalu teaches:
displaying a specific group option, wherein the specific group option does not correspond to any existing group, and the specific group option comprises a specific group pattern different from the first group pattern (Para 0099 and Fig. 4 – fig. 4 shows an interface display 400 which includes a listing of group 404-408 and a specific group option “Create a new group” with an image pattern, wherein the specific group option “Create a new group” does not correspond to any existing group).
establishing a specific group in response to determining that the specific group option has been selected, and joining the specific group (Para 0099 - a group originator can click on the "Create a new group" menu option 408, enter a group name, and choose a group type for establishing a new group).
broadcasting a specific identification signal corresponding to the specific group, wherein the specific identification signal indicates the specific group pattern (Para 0099 - Once a member creates a group, the member can invite other members to join the group. For example, the member can send invitations with the specific identification information to other members in order to invite other members to join the group).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Kalu. The motivation for doing so is to provide more information in order to create a new group easily.

Regarding claim 5, the method of claim 4,
Coburn does not explicitly disclose
displaying the specific group pattern in response to detecting a second request signal from another electronic device.
However, Netto teaches:
displaying the specific group pattern in response to detecting a second request signal from another electronic device (Claim 8 – in response to receiving the membership request, the mobile devices of the group display the secure broadcast messages using the first client software; and Col. 8, lines 30-35 - the dashboard 400 may display the secure broadcast groups 410 and the mobile devices associated with each group. The devices may be identified by their IMEI or other UDID 420). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Netto. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 18,
Claim 18 is analyzed and interpreted as an electronic device of claim 4.

Regarding claim 19,
Claim 19 is analyzed and interpreted as an electronic device of claim 5.



Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coburn in view of Netto and Kalu, and further in view of Somadder et al. Publication No. US 2022/0032181 A1 (Somadder hereinafter).

Regarding claim 6, the method of claim 5,
Coburn does not explicitly disclose
stopping displaying the specific group pattern in response to determining that the specific group pattern has been displayed for a preset time and determining that the another electronic device does not join the specific group within the preset time.
However, Somadder teaches:
stopping displaying the specific group pattern in response to determining that the specific group pattern has been displayed for a preset time and determining that the another electronic device does not join the specific group within the preset time (Para 0043 – When the discovery service 102 detects that there are no input devices 101 seeking to connect to a display device 103 or group of display devices 103, the discovery service may direct those registered display devices 103 to stop displaying their respective discovery key codes 120). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coburn to include the teachings of Somadder. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 20,
Claim 20 is analyzed and interpreted as an electronic device of claim 6.



Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al. Publication No. US 2020/0021451 A1 (Pinheiro hereinafter) in view of Netto et al. Patent No. US 10,659,959 A1 (Netto hereinafter).

Regarding claim 9,
Pinheiro teaches a method for identifying existing groups, suitable for a group device belonging to a first group, wherein the method comprises:
broadcasting a first identification signal, wherein the first identification signal indicates a first group pattern corresponding to the first group (Para 0029 – all of the devices in the group broadcast discovery messages. The discovery messages announce or advertise the existence of group A for other vehicles to discover; and Para 0054 - a discovery message 404 that includes group_code1 is broadcasted by device1 ).
Pinheiro does not explicitly disclose
displaying the first group pattern in response to determining that a first request signal from an electronic device is detected. 
However, Netto teaches:
displaying the first group pattern in response to determining that a first request signal from an electronic device is detected (Claim 8 – in response to receiving the membership request, the mobile devices of the group display the secure broadcast messages using the first client software; and Col. 8, lines 30-35 - the dashboard 400 may display the secure broadcast groups 410 and the mobile devices associated with each group. The devices may be identified by their IMEI or other UDID 420). 
Pinheiro and Netto are analogous art because they are from a similar field of endeavor in the grouping devices techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Netto. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.


Regarding claim 23,
Pinheiro teaches a group device, comprising a storage circuit and a processor, wherein the storage circuit is configured to store a plurality of modules; and the processor is coupled to the storage circuit, and configured to access the plurality of modules to perform:
broadcasting a first identification signal, wherein the group device belongs to a first group, and the first identification signal indicates a first group pattern corresponding to the first group (Para 0029 – all of the devices in the group broadcast discovery messages. The discovery messages announce or advertise the existence of group A for other vehicles to discover; and Para 0054 - a discovery message 404 that includes group_code1 is broadcasted by device1 ).
Pinheiro does not explicitly disclose
displaying the first group pattern in response to determining that a first request signal from an electronic device is detected.
However, Netto teaches:
displaying the first group pattern in response to determining that a first request signal from an electronic device is detected (Claim 8 – in response to receiving the membership request, the mobile devices of the group display the secure broadcast messages using the first client software; and Col. 8, lines 30-35 - the dashboard 400 may display the secure broadcast groups 410 and the mobile devices associated with each group. The devices may be identified by their IMEI or other UDID 420). 
Pinheiro and Netto are analogous art because they are from a similar field of endeavor in the grouping devices techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Netto. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.


Claims 10-13 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro in view of Netto, and further in view of Somadder et al. Publication No. US 2022/0032181 A1 (Somadder hereinafter).

Regarding claim 10, the method of claim 9,
Pinheiro does not explicitly disclose
stopping displaying the first group pattern in response to determining that the first group pattern has been displayed for a preset time and determining that the electronic device does not join the first group within the preset time.
However, Somadder teaches:
stopping displaying the first group pattern in response to determining that the first group pattern has been displayed for a preset time and determining that the electronic device does not join the first group within the preset time (Para 0043 – When the discovery service 102 detects that there are no input devices 101 seeking to connect to a display device 103 or group of display devices 103, the discovery service may direct those registered display devices 103 to stop displaying their respective discovery key codes 120). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Somadder. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 11, the method of claim 9,
Pinheiro does not explicitly disclose
broadcasting a first group confirmation signal in response to determining that a group confirmation function has been started, wherein the first group confirmation signal is configured to trigger other group devices belonging to the first group to display the first group pattern.
However, Somadder teaches:
broadcasting a first group confirmation signal in response to determining that a group confirmation function has been started, wherein the first group confirmation signal is configured to trigger other group devices belonging to the first group to display the first group pattern (Para 0029 – once powered on, the input device may sends signal to register with the discover service 102, so the discover service may determine whether there are input devices 101 seeking to connect nearby and may direct display device 103 to display a discovery key code 120. For a given display device 103, based on the received signal, the discovery key code 120 may be displayed). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Somadder. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 12, the method of claim 11,
Pinheiro does not explicitly disclose
wherein the first group confirmation signal is further configured to trigger at least one second group device belonging to a second group to display a second group pattern corresponding to the second group.
However, Somadder teaches:
wherein the first group confirmation signal is further configured to trigger at least one second group device belonging to a second group to display a second group pattern corresponding to the second group (Para 0029 – once powered on, the input device may sends signal to register with the discover service 102, so the discover service may determine whether there are input devices 101 seeking to connect nearby and may direct display devices 103 to display a discovery key code 120. Because display devices are grouped to different groups and registered with the discover service, so each display device of each group is displayed a discovery key code respectively). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Somadder. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claim 13, the method of claim 9,
Pinheiro does not explicitly disclose
displaying the first group pattern in response to determining that a second group confirmation signal is detected, wherein the second group confirmation signal is from other group devices belonging to the first group or from a second group device belonging to a second group.
However, Somadder teaches:
displaying the first group pattern in response to determining that a second group confirmation signal is detected, wherein the second group confirmation signal is from other group devices belonging to the first group or from a second group device belonging to a second group (Para 0029 – once powered on, the input device may sends signal to register with the discover service 102, so the discover service may determine whether there are input devices 101 seeking to connect nearby and may direct display devices 103 to display a discovery key code 120. Because input devices and display devices are registered with the discover service and the display devices are grouped to different groups, so each display device of each group is displayed a discovery key code respectively). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Somadder. The motivation for doing so is to allow a user to verify a particular group of devices before determining whether the user device should be joining to the group.

Regarding claims 24-27,
Claims 24-27 are analyzed and interpreted as a group device of claim 10-13.


Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro in view of Netto, and further in view of Kalu Publication No. US 2010/0262924 A1 (Kalu hereinafter).

Regarding claim 14, the method of claim 9,
Pinheiro does not explicitly disclose
wherein the group device has a device picture, and the first group pattern comprises at least one of a picture frame displayed in the device picture and a specific icon displayed at an edge of the device picture.
However, Kalu teaches:
wherein the group device has a device picture, and the first group pattern comprises at least one of a picture frame displayed in the device picture and a specific icon displayed at an edge of the device picture (Para 0099 and Fig. 4 – fig. 4 shows a display 400 which includes a first group “Awesome Team” 404 associated to a pattern icon which is displayed on left side of the window device). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pinheiro to include the teachings of Kalu. The motivation for doing so is to provide more information in order to create a new group easily.

Regarding claim 28,
Claim 28 is analyzed and interpreted as a group device of claim 14.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445   
                                                                                                                                                                                                     /YOUNES NAJI/Primary Examiner, Art Unit 2445